DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification while mentioning the texturing does not clearly defines what is the texturing of a composition.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 the phrase “composition exhibits deeper texturing…” renders the claim vague and indefinite as how the composition exhibits texturing, should it be that the product formed from the composition exhibit deeper texturing than…? Texturing meaning embossing, inferred by figures 50a and 50b. Or texturing meaning “spin-draw-texturing” of the Cellulose Ester fiber/filaments? For the purpose of this office action any of the definition would read on the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Clark et al., (hereafter Clark), US Patent Application Publication No. 2014/0311694 A1.
	With regard to claims 1-10 and 20, Clark teaches a process of making paper, by the wet-laying technique (¶-0094]), the paper that can be used to make all type of papers product (¶ [0163]-[0173]), using a composition including a mixture/blend of cellulose fibers, including recycled fibers (¶-[0038]), and a multicomponent fiber having a denier of less than 3, (abstract), and containing a water dispersible part and a water non-dispersible part, the water non-dispersible including cellulose ester, ¶-[0146]. In the making of the paper composition the water dispersible part dissolves leaving the water non-dispersible fibers in the slurry; see ¶-[0072]. Note that the fibers are staple fibers, since they are short cut fibers which meets the definition of staple or at the very least cutting to the length of staple fibers would have been obvious to one of ordinary skill in the art. Moreover Clark teaches that the fibers can be cut staple; see ¶-[0162]. The amount of the fibers could be less than 30%; see ¶-[0033], [0038]-[0039] and claims 3-4. Clark teaches that the CE fibers can be spin-drawn-texturing; see ¶-[0162]. However, since the reference teaches the same raw materials of the claims, i.e., cellulose fibers and cellulose ester staple fibers, then the properties, i.e., the texturing and compostability, must be the same or at the very-least falling within the claimed range.
	With regard to claims 11-15, Clark teaches amounts of CE staple fibers in ranges falling with the claimed range; see ¶-[0033].
	It seems that Clark teaches all the limitations of the above claims or at the very least the minor modification(s) to obtain the claimed limitations would have been obvious to one of ordinary skill in the art.
Claims 1-11 and 20 are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ellery et al., (hereafter Ellery), US Patent No. 5,631,078.
	With regard to claims 1-11 and 20, Ellery teaches a product, i.e., a film, which is made by the wet-laying technique from a composition of mixture of cellulose and cellulose ester fibers in proportions 20-85 of acetate ester fibers and 80-15 of cellulose fibers water and additives; see abstract, column 2, lines 1-14, and examples. Ellery teaches that the acetate fibers have denier between 1 to 30 with average length between 1 to 7 mm; see column 2, lines 38-42 and teaches the use of additives in the composition; see example 1, which uses starch and sizing agents, i.e., alkyl ketene dimer (AKD).  Ellery does not explicitly teaches the properties of the composition; however, since the reference teaches the same raw materials of the claims, i.e., cellulose fibers and cellulose ester staple fibers, then the properties, i.e., the texturing and compostability, must be the same or at the very-least falling within the claimed range.
	It seems that Ellery teaches all the limitations of the above claims or at the very least the minor modification(s) to obtain the claimed limitations would have been obvious to one of ordinary skill in the art.
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over of any of Ide et al., (hereafter Ide), WO 2018/0110059 A1, equivalent reference EP 3556937 A1 has been used as the translation, Matsumura et al., (hereafter Matsumura), US Patent No.  5,927,287, Mauler, US Patent Application Publication No.  2004/0144510 A1 and O’Brien Stickney et al, (hereafter O’Brien), US Patent Application Publication No.  2017/0009401 A1.
All of the above references teach the making of a composition comprising cellulose and staple fibers. The staple fibers comprising cellulose ester; see the description of the individual references below. The composition is used to make papers and therefore, the line of speed and dry line moving back as claimed would be inherent to the references:
 Ide teaches a wet-laid paper made with a blend of pulp fibers and cellulose ester staple fibers; see abstract and ¶-[0041]. Ide also teaches the same type of cellulose ester and having length and diameter, DPF, falling within the disclosed range; see ¶-[0028]-[0029], and teaches the use of wood fibers as the pulp fibers; see ¶-[0032]. 
Matsumura teaches a fibrous composition including cellulosic fibers, i.e., beaten pulp and staple fibers, such as cellulose ester fibers, e.g., cellulose acetate fibers; see abstract and column 4, lines 13-22. Matsumura also teaches the degree of substitution of the staple fibers as claimed; see column 4, lines 27-41 and teaches the type of beaten pulps, i.e., cellulose fibers; see column 7, lines 56-67 and the examples show the wet-laying of the fibers. The proportion of cellulose to staple fibers is shown on column 8, lines 17-33 and falls within the claimed range
Mauler teaches also a mixture of cellulosic fibers and staple fibers, including ester fibers; see ¶-[0069]. The staple fibers in amount up to 30%.
O’Brien teaches fibrous structures comprising cellulosic fibers and staple fibers of the same type as claimed; see ¶-[0028], [0115], the synthetic fibers being in amount of less than 5% by weight; see ¶-[0043].
It seems that the references teach a fibrous composition made using the same type of fibers and therefore, the composition would inherently have the same properties as claimed or at the very least the minor modification(s) to obtain the claimed invention would have been obvious to one of ordinary skill in the art.
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Clark and Ellery, cited above in view of Matsumura et al., (hereafter Matsumura), US Patent No.  5,927,287.
	Clark and Ellery inventions have been previously discussed; see above. They fail to explicitly teach the degree of substitution of the CE staple fibers as claimed. However, Matsumura teaches the degree of substitution of the CE staple fibers as claimed; see column 4, lines 27-41, and teaches that using the CE staple fibers with the claimed range of degree of substitution, (DS), provides improved biodegradability and thus useful for minimizing environmental pollution. Therefore, using the CE Staple fibers of the main references, i.e., Clark and Ellery, with the degree of substitution as suggested by Matsumura would have been obvious to one of ordinary skill in the art in order to increase biodegradability.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Composition comprising a blend of cellulose and cellulose ester staple fibers.”
The claims are also obvious over JP-2018-096010 A mentioned on the written opinion of the international searching authority for PCT/US2019/047166.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF